FILED

2
UNITED STATES DISTRICT COURT MAR 2 2013
   OF  c€::::rs~:'i§i.::‘i:;::.;::i'::,'.:iiii

Ricky Ashley, )
)

Plaintiff, )

)

v. § civil A¢rion No.  0369

President Barack Obama et al., )
)

)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis Pursuant to 28 U.S.C. § l9l5(e), the Court is

required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff is a resident of Mabelvale, Arkansas, suing President Barack Obama and several
district judges and magistrate judges of the United States District Court in Little Rock, Arkansas.
See Compl. Caption. He accuses the defendants of conspiring to "solicit[] an individual to
attempt to kill [him] . . . at [his] residence . . . ." Compl. at l. Plaintiff alleges that the individual
was "armed with a firearm [that plaintiff] managed to take." Id. Apparently, as a result of that
incident, "false charges were brought against [plaintiff]." Id. Throughout the complaint,
plaintiff accuses defendants of "reckless misconduct" stemming from his arrest and court
proceedings. See z`a’. at 2-3. He alleges that President Obama "authorized" an officer in the
Saline County Sheriff’ s Department to choke him, and that the defendants "solicited" a judge

"to make another attempt upon [plaintifi’ s] life with a courtroom tactic." Ia’. at 2.
l

The complaint presents the type of fantastic or delusional scenarios warranting dismissal
of the case under § l9l5(e) as frivolous. See Neitzke v. Williams, 490 U.S. 319, 325 (l989); Best
v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994); see also Crisafi v. Holland, 655 F.2d 1305, 1307-
08 (D.C. Cir. 1981) ("A court may dismiss as frivolous complaints . . . postulating events and

circumstances of a wholly fanciful kind."). A separate Order of dismissal accompanies this

/l%atai;;@

n1te tates 1str1ct u e
U' ds D' ' J dg

Memorandum Opinion.

Daze: march 36 ,2013